             Case 2:12-cr-00363-JCM-GWF Document 92
                                                 93 Filed 12/03/20
                                                          12/07/20 Page 1 of 3



 1   RICHARD A. WRIGHT, ESQUIRE
     Nevada Bar No. 886
 2   Wright Marsh & Levy
     300 S. Fourth Street
 3   Suite 701
     Las Vegas, NV 89101
 4   Phone: (702) 382-4004
     Fax: (702) 382-4800
 5   rick@wmllawlv.com
 6   Attorney for Tyson Lamar Jones
 7
                                  UNITED STATES DISTRICT COURT
 8
                                         DISTRICT OF NEVADA
 9
10   UNITED STATES OF AMERICA, )
                                   )           CASE NO. 2:12:CR-00363-JCM-GWF
11         Plaintiff,              )
                                   )           STIPULATION TO CONTINUE REVOCATION
12                 v.              )           OF SUPERVISED RELEASE
                                   )
13   TYSON LAMAR JONES,            )           (Fourth Request)
                                   )
14         Defendant.              )
     ______________________________)
15
16           IT IS HEREBY STIPULATED AND AGREED, between the United States of America, by
17   and through its attorney, Nicholas A. Trutanich, United States Attorney, and Jared L. Grimmer,
18   Assistant United States Attorney; and Defendant Tyson Lamar Jones, by and through his counsel,
19   Richard A. Wright, Esquire, of Wright Marsh & Levy, that the Revocation for Supervised Release
20   hearing currently scheduled for December 9, 2020 at 2:00 pm before the Honorable Judge Dorsey,
21   be vacated and set to a date and time convenient to this Court, but no sooner than January 25, 2021.
22           The request for a continuance is based upon the following:
23           1.     Mr. Jones is also on supervised release in a second case, United States v. Tyson
24   Lamar Jones, Case No. 2:17-cr-00079-JAD-NJK, and has a revocation hearing pending in that case
25   also.
26           2.     The revocation proceedings in both cases were previously continued when Mr. Jones
27   tested positive for COVID-19 in early October, 2020 and has apparently recovered.
28   ///
             Case 2:12-cr-00363-JCM-GWF Document 92
                                                 93 Filed 12/03/20
                                                          12/07/20 Page 2 of 3



 1           3.     On October 28, 2020 Mr. Jones was arrested by the Las Vegas Metropolitan Police
 2   Department and charged with robbery and motor vehicle theft. Mr. Jones was granted an OR release
 3   with high level electronic monitoring, but the release has not been implemented due to the federal
 4   hold.
 5           4.     The state arrest of Mr. Jones caused the filing of additional revocation petitions in
 6   both federal cases.
 7           5.     Due to the continued detention of Mr. Jones in state custody and the current pandemic
 8   precautionary protocols, counsel for Mr. Jones has been unable to visit him in person and has only
 9   had two brief telephone calls. Counsel form Mr. Jones has not been able to discuss the new state
10   case and new revocation petitions with Mr. Jones.
11           6.     Counsel for Mr. Jones is now attempting to work out a resolution in both federal cases
12   and the state case.
13           7.     The parties agree to the requested continuance. Mr. Jones agrees to the requested
14   continuance.
15           8.     Additionally, denial of this request for a continuance could result in the miscarriage
16   of justice.
17           9.     Additional time requested by this Stipulation is made in good faith and not for
18   purposes of delay.
19           10.    This is the fourth request for a continuance of the revocation hearing for the current
20   pending petition.
21           Dated this December 3, 2020.
22   WRIGHT MARSH & LEVY                                   NICHOLAS A. TRUTANICH
                                                           United States Attorney
23
24   By:    / Richard A. Wright                            By: /s/ Jared L. Grimmer
         RICHARD A. WRIGHT, ESQUIRE                          JARED L. GRIMMER
25      300 S. Fourth Street                                  Assistant U.S. Attorney District of Nevada
         Suite 701                                           501 Las Vegas Boulevard South
26       Las Vegas, NV 89101                                 Suite 1100
        Attorney for Mr. Jones                               Las Vegas, NV 89101
27                                                           Counsel for the United States of America
28
           Case 2:12-cr-00363-JCM-GWF Document 92
                                               93 Filed 12/03/20
                                                        12/07/20 Page 3 of 3



 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     UNITED STATES OF AMERICA, )
 4                                 )               CASE NO. 2:12:CR-00363-JCM-GWF
           Plaintiff,              )
 5                                 )               [PROPOSED] ORDER
                   v.              )
 6                                 )
     TYSON LAMAR JONES,            )
 7                                 )
           Defendant.              )
 8   ______________________________)
 9          Pursuant to the Stipulation of the Parties, for good cause appearing, and the best interest of
10   justice being served:
11          IT IS HEREBY ORDERED THAT the revocation for supervised release hearing in the above
12   captioned matter currently scheduled for December 9, 2020 at 2:00 pm., be vacated and continued
13        February 12
     to _____________________,           11:00 AM
                               2021, at _________.
14           DATED December 7, 2020.
15
                                                   _____________________________________________
16                                                 HONORABLE JAMES C. MAHAN
                                                   UNITED STATES DISTRICT JUDGE
17
18
19
20
21
22
23
24
25
26
27
28
